Citation Nr: 0502517	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  00-18 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chest pain, claimed 
in the alterative as due to undiagnosed illness.  

2.  Entitlement to service connection for a neck disorder, 
claimed in the alternative as due to undiagnosed illness.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), claimed in the alternative as due 
to undiagnosed illness.  

4.  Entitlement to service connection for fatigue, claimed in 
the alternative as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1970 to May 1982 to October 1998, with 
additional periods of inactive service with the Air National 
Guard.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In a May 2004 statement in support of claim, the veteran 
withdrew his claims for an increased rating for right 
shoulder disability, service connection for irritable bowel 
syndrome, and service connection for somatoform disorder.  

The issues for service connection for chest pain, COPD, and 
fatigue, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. will be addressed in the 
REMAND portion of the decision below.

In August 2000, the veteran filed a formal claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  In May 2004, he inquired 
when action would be taken on this claim.  The Board is 
unable to identify any formal action taken by the RO on this 
claim, and it is REFERRED for appropriate action.



FINDING OF FACT

The veteran developed osteoarthritis of cervical spine to at 
least a 10 percent disability evaluation within one year 
after separation from service.  


CONCLUSION OF LAW

Service connection for osteoarthritis of the cervical spine 
is warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 
1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he developed a cervical spine 
disorder as a result of service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Certain diseases, including 
arthritis, may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service medical records beginning in April 1987 reflect that 
the veteran was seen for cervical strain.  These records show 
no previous episodes of a cervical disorder.  On physical 
examination, there was pain on right lateral bending, slight 
loss of cervical range in rotation and right lateral bending.  
The examiner noted pain mostly at the base of the skull on 
the right without radicular downward.  In November 1987 and 
December 1991, the veteran was seen for a stiff neck and was 
diagnosed as having supraclavicular muscle strain (in 
December 1991).  X-rays of the cervical spine dated in April 
1996 revealed straightening of the cervical spine which may 
be related to muscle spasm.  There was anterior osteophyte 
formation and limbus vertebra formula at C5-6 and moderate 
narrowing of the left neural foramen of C3-4 by posterior 
osseous encroachment.  In March 1997, the veteran had 
cervical spasm associated with resolving right shoulder 
adhesive capsulitis and was diagnosis was cervical 
radiculopathy.  

The report of a May 1999 VA examination of the cervical spine 
revealed that the veteran's head was square on his shoulders 
and muscle tone was good without any spasm.  There was no 
tenderness.  Forward flexion and extension were to 25 
degrees, without any pain; lateral flexion was to 20 degrees 
without pain.  Rotation was to 45 degrees on either side 
without any complaints.  A May 1999 VA study of the cervical 
spine revealed osteoarthritic changes of the cervical spine 
and small anterior formations.  Subsequent VA medical records 
reflect continued treatment for degenerative changes of the 
cervical spine.  

Based on the foregoing, the Board finds that the evidence 
supports the veteran's claim for service connection for a 
cervical spine disorder.  As noted, the veteran was diagnosed 
as having osteoarthritis of the cervical spine in May 1999, 
within a year after the veteran separated from service in 
October 1998.  The rating criteria in effect when the veteran 
filed his claim provided a 10 percent rating for slight 
limitation of motion in the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (1999).  The general rating 
formula for diseases and injuries of the spine were changed 
effective September 26, 2003.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, as added by 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  However, the new criteria cannot be 
considered to rate disability prior to the effective date, so 
the old criteria would apply in determining whether the 
veteran's cervical spine disability was manifested to a 
degree of at least 10 percent.  

The word "slight" was not defined in the VA Schedule for 
Rating Disabilities.  Rather, it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc.  Although the criteria under Diagnostic Code 
5290 were less defined and numerical ranges of motion were 
not provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  For VA compensation 
purposes, normal ranges of motion for the cervical spine 
consist of the following: forward flexion to 45 degrees; 
extension to 45 degrees; lateral flexion, right or left, to 
45 degrees; and rotation, left or right, to 80 degrees.  
38 C.F.R. § 4.71a; Diagnostic Code 5237 (effective September 
26, 2003).  Looking at these figures, again, for guidance, 
the medical evidence from the 1999 VA examination showed the 
following:
Limitation of forward flexion (25/45 degrees);
Limitation of extension (25/45 degrees);
Limitation of lateral flexion (20/45 degrees); and
Limitation of rotation (45/80 degrees)

Considering the limitations shown, the Board concludes the 
medical evidence shows not only was a diagnosis of arthritis 
of the cervical spine rendered within the first post-service 
year, but the disability was manifested to at least a 10 
percent rating under Diagnostic Code 5290.  Thus, service 
connection for osteoarthritis of the cervical spine is 
warranted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board emphasizes that it is not concluding the disability 
warranted a 10 percent rating, but only that it was 
manifested to at least a compensable degree.  It remains the 
RO's obligation to review these findings and determine the 
appropriate rating(s) for the condition.


ORDER

Service connection for osteoarthritis of cervical spine is 
granted.  


REMAND

Veterans Claims Assistance Act of 2000

The remaining claims are remanded to ensure full and complete 
compliance with the enhanced duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It cannot be said, in this case, that there has 
been sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate claims for service connection based on 
undiagnosed illness.  Rather, the VCAA letter sent in May 
2001 concerned general direct service connection claims, not 
undiagnosed illness/Persian Gulf service connection claims.  
Since the evidence needed to substantiate such claims differs 
significantly, the Board is constrained to remand the issues 
for compliance with the notice provisions contained in this 
law and to ensure the veteran has had full due process of 
law.  

Additional due process concern

The veteran asserts that he developed atypical chest pain, 
fatigue (other than that associated with sleep apnea), and 
COPD as a result of his service in the Persian Gulf.  The RO 
did not provide the veteran the laws and regulations 
governing diseases due to undiagnosed illness.  In addition, 
the Board notes that those laws and regulations were amended 
during the course of this appeal.  On December 27, 2001, the 
President signed into law the "Veterans Education and 
Benefits Expansion Act of 2001."  This legislation amended 
various provisions of 38 U.S.C. §§ 1117, 1118.  The effective 
date of the amendments was March 1, 2002.  See 66 Fed. Reg. 
56,614, 56,615 (Nov. 9, 2001) (codified at 38 C.F.R. § 
3.317(a)(1)(i) (2002)).  In June 2003, 38 C.F.R. § 3.317 was 
amended to reflect the changes in § 1117.  In pertinent part, 
the changes expanded the definition of "qualifying chronic 
disability" (for service connection) to include not only a 
disability resulting from an undiagnosed illness as stated in 
prior law, but also any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection under 38 U.S.C.A. 1117(d).  See 68 Fed. Reg. 
34539, 34540 (2003) (to be codified at 38 C.F.R. § 3.17).  
The remaining claims must be remanded because the veteran has 
never been advised of the laws and regulations pertinent to 
his claims, and it would be potentially prejudicial for the 
Board, in the first instance, to consider these laws.

Atypical Chest Pain 

As to the veteran's atypical chest pain, service medical 
records reflect that the veteran was seen for chest pain 
beginning in 1995.  Diagnoses included atypical chest pain 
and unstable angina.  However, studies, including 
electrocardiograms (EKGs) of the veteran's chest and heart 
dated in 1995 and 1996 were normal.  No ischemic changes were 
found.  In May 1995, the veteran was seen on an emergency 
basis for chest pain and tightness.  The diagnosis was 
unstable angina.  A June 1995 entry shows that the veteran 
reported chest pain and heart burn.  The diagnosis was 
probable gastrointestinal reflux disease.  In April 1997, an 
examiner indicated atypical chest pain unlikely cardiac, but 
questionable gastrointestinal or musculoskeletal.  A study 
dated in January 1997 showed normal sinus rhythm, incomplete 
right bundle branch block, and borderline electrocardiogram.  

Likewise, post service medical records reflect continued 
complaints of atypical chest pain and atypical angina.  These 
records also reflect that the veteran's chest pain may be 
associated with anxiety (See June 19, 2002 VA outpatient 
treatment record).   

Based on the foregoing, the Board is of the view that a VA 
examination is warranted to determine the nature and etiology 
of the veteran's atypical chest pain.



Records

The Board notes that the record does not provide the 
veteran's exact dates of service in the Persian Gulf.  This 
information is necessary for the adjudication of claims due 
to undiagnosed illnesses.  

Accordingly, the case is remanded to the AMC or RO for the 
following:  

1.  The RO should contact the National 
Personnel Records Center and request 
verification of the veteran's period of 
service in the Persian Gulf War.  

2.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these claims.  
The notice must be specific to the 
undiagnosed illness/Persian Gulf service 
connection claims on appeal.  The notice 
should also inform the veteran that he 
should provide VA with copies of any 
evidence relevant to these claims that he 
has in his possession.  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal guidance.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an appropriate 
VA examination to determine the nature 
and etiology of disability manifested by 
atypical chest pain.  Send the claims 
folder to the examiner for review, and 
the examiner should indicate in writing 
that the claims folder has been reviewed.  
All necessary studies should be 
conducted.  

The examiner should provide an opinion 
regarding the etiology of any atypical 
chest pain found by responding to the 
following:  is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any atypical 
chest pain 

?	was caused by the veteran's military 
service, or 

?	was caused or aggravated (i.e. 
increased in disability) as a result 
of a service-connected disability, 
or

?	may be manifestations of undiagnosed 
illness as a result of his service 
in the Persian Gulf.

A complete rationale should be provided 
for all opinions expressed.  

4.  The RO should review the claims file and 
ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  The RO should then readjudicate the claims for 
service connection for chest pain, claimed in the 
alternative as due to undiagnosed illness, service 
connection for COPD, and service connection for 
fatigue, claimed in the alternative as due to 
undiagnosed illness.     

6.  If the claims remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case with the laws and 
regulations regarding diseases due to 
undiagnosed illness.  The veteran and his 
representative should be given the 
opportunity to respond.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  The appellant's cooperation in VA's efforts to 
develop his claim, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The appellant 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


